                                         Case 5:20-cv-05799-LHK Document 423 Filed 01/03/21 Page 1 of 1




                                   1
                                   2                               UNITED STATES DISTRICT COURT
                                   3                          NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                   5    NATIONAL URBAN LEAGUE, and
                                        others,                                       Case No. 20-cv-05799 LHK
                                   6
                                                     Plaintiffs,                      ORDER FOR DEFENDANTS TO
                                   7                                                  CHECK CERTAIN MATERIALS
                                               v.                                     PROVIDED JANUARY 3 FOR IN
                                   8                                                  CAMERA REVIEW
                                        WILBUR L. ROSS, JR., and others,
                                   9
                                                     Defendants.
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                             Defendants this morning submitted for in camera review 2,268 documents they
                                  13
                                       withheld from production as non-responsive. More than 50 of these documents appear to
                                  14
                                       be blank. E.g., NR 332, 335-338, 409, 531-535, 597, 760, 773, 2123, 2536, 2538. These
                                  15
                                       documents each have a size of 2KB.
                                  16
                                             Defendants are ordered to double-check the 2KB documents in this document set
                                  17
                                       and to file a response by noon on January 4 with any clarifying information.
                                  18
                                             IT IS SO ORDERED.
                                  19
                                  20
                                       Dated: January 3, 2021                   _____________________________________
                                  21                                                  NATHANAEL M. COUSINS
                                                                                      United States Magistrate Judge
                                  22
                                  23
                                                                                ______________/S/_______________________
                                  24                                                  SUSAN VAN KEULEN
                                                                                      United States Magistrate Judge
                                  25
                                  26                                            _______________/S/______________________
                                  27                                                  THOMAS S. HIXSON
                                                                                      United States Magistrate Judge
                                  28
